DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-261 and 282-302 are cancelled.
Claims 305 and 306 are new claims. 
Claims 262-281, and 303-306 are pending.
Applicant provided information disclosure statement (2/22/2022) 
This is a final office action with respect to Applicant’s amendments filed 2/22/2022. 










Response to Arguments

Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 101 

	Applicant argues on page 12-14

	The pending claims provide multiple technological improvements beyond
conventional tablature and geographical interfaces systems, thus preempting the need
for further analysis with regard to§ 101. The Office Action contends that the claims are
directed to "the abstract idea grouping of mental process" and "methods of organizing
human activity." See Office Action at 11. However, the language in the claims provide a
computerized mechanism altering tablature via geographical interfaces that are novel
and necessarily rooted in computer technology.

	Examiner respectfully disagrees. 

	The claimed invention is not providing technological improvement or provide a technological solution to a technological problem. The claimed invention is providing a solution to a business problem. The Applicant’s specification states in para 0003-0004 state the business problem of managing projects with multiple employees/departments. 
	A technical problem and solution are seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames.


	Applicant argues on page 14 

	Furthermore, the amended claims require a multi-step interaction with a graphical user interface in order to output the common view of column values, in order to provide both a summary view and a detailed view of the underlying information. See Specification at [0927]-[0928]. Thus, the claims are directed to the graphical user interface that allows this improved division of information for a summarized indication of information in a display, rather than any abstract idea of mental process or organizing human activity.

	Examiner respectfully disagrees. 

	The graphical user interface (i.e. displaying data in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the 

	For example, a user can have multiple interactions with a map or graph in order to provide a summary and detailed view of the information provided on the map or graph. Improving the way information is displayed is merely solving a business problem and not a technical problem. The improvement, at best, is still nested in the abstract idea and not providing a technical improvement. 

	Applicant argues on page 14-18 that the claims do not fall in the abstract idea grouping of certain methods of organizing human activity, the Applicant states 

	The claim language does not recite "agreements in the form of contracts,
legal obligations, advertising, marketing or sales activities or behaviors, or business relations." M.P.E.P. § 2104.06(a)(2)(/l)(C)(defining the sub-grouping "commercial or legal interactions"). The claims further do not recite fundamental economic principles or practices (including hedging, insurance, mitigating risk) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

	Examiner respectfully disagrees. 


	The claims deal with managing projects and personnel (See para 0003-008) which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). For example, fig. 38 of the Applicant’s drawing shows managing personnel because it shows managing their tasks. Applicant’s specification also talks about scheduling, meetings, and participants (See para 0560) which is clearly management of interactions between people. 
	


	Applicant argues on page 17-18 

The Claims Do Not Recite an Abstract Idea Under Prong One…The claims do not recite "limitations that can be practically performed in the human mind" 

Examiner respectfully disagrees. 

The limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor configured to output various signals, the claims language encompasses a user simply 

Applicant argues one page 20 

These elements present an improvement over traditional mapping user interfaces by not requiring "continual manual updates of the information" or "a cumbersome import process from the project management system," thereby reducing the load on the processor and enhancing its efficiency. Specification at [0004], [0006]. Therefore, the claims improve conventional user interfaces for computing device, and do not even fall into the category of abstract ideas, like the claims in Core Wireless.

Examiner respectfully disagrees. 

Merely stating that the claimed invention automates a manual process or improves on a cumbersome process is merely an improvement to a business process and not a solution/improvement to a technical problem. This is not an improvement to the computer. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such 


Applicant argues on page 22

The combination of steps and elements, when analyzed as a whole, sufficiency ensures that the claim as a whole integrates any judicial exception into a practical application of the exception. For example, the claims are directed to improved geographical interfaces that may be interactive to cause the geographical interface to display different information such as through a common map with interactive markers.

Examiner respectfully disagrees. 

The claims nor the specification provide a statement such as the improved geographical interfaces. In addition, the applicant has not shown how the geographical interface in an improvement over prior art geographical interfaces. In addition, the claims are not even solving a technical problem but a business problem. A technical problem and solution are seen in the court case of McRO. The patents in McRO were 
In addition, the general computer components merely automate the steps of a manual process such as making a table with columns and items and updating the table based on an updated value. In addition, the claims encompass a user simply making a map with markers and selecting a specific marker. 
Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).

Applicant argues on page 23 and 26 

Instead, the claims recite a specific way of performing the application, which is not a drafting effort to monopolize all ways of implementing an idea, as characterized by Office Action… Applicant's amended claim 262 provides a specific, discrete implementation of the alleged abstract idea.



Examiner respectfully disagrees. 

Providing a specific way or a specific solution to a problem is not enough to overcome patent ineligibility. The Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem. If that was the case, as Applicant argues, the claims in Bilski would have fell inside Section 101 due to the fact that they disclosed a very specific method of hedging against price increases; the claims in Flook would been patent-eligible because the process application implemented a principle in some specific fashion; and the claims in Alice would have also cleared the 101 hurdle because they described a very specific method for conducting intermediated settlement. 








	Applicant argues on page 24

	Nevertheless, even if the claims are directed to an abstract idea (which they are not), the Office Action's analysis is flawed at least because the Office Action fails to consider the specific requirements in the claimed combination of steps. In addition, the claims amount to "significantly more" than any abstract idea because the claims recite "additional elements" that are not well-understood, routine, or conventional. And the Office Action fails to prove otherwise.

	Examiner respectfully disagrees. 

	Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration.
	
USC 103
. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 262-281, and 303-306 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), Claims 262-281, and 303-306 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 262-281, and 303-306 recite a Judicial Exception. Exemplary independent claim 262 and similarly claims 270 and 278 recite the limitations of 

receive a plurality of values input into cells; cause the plurality of values to be maintained … output a first signal for rendering a display of a table, wherein…the table includes a presentation of a plurality of items, a plurality of columns, and the plurality of values in cells at intersections of items and columns, wherein at least one of the columns is configured to retain geographic location values, each item having an associated geographic location value, and wherein a group of the items share a common geographic location value that differs from geographic location values of others of the plurality of items; output a second signal to render a common map, including interactive markers associated with the geographically dispersed items; enable an interaction with the common map in order to receive a selection of a first interactive marker associated with a geographical geographic location of the group; receive the selection of the first interactive marker via interaction with the common map; following receipt of the selection of the first interactive marker, output a signal to render in a common view, a second interactive marker associated with the geographic location of the group; enable an interaction with the common map in order to receive a selection of the second interactive marker; receive the selection of the second interactive marker via interaction with the common map; following receipt of the selection of the second interactive marker, output a third signal to render in a common view, column values associated with the plurality of items of the group; identify a common attribute among the items in the group; analyze the common attribute among items in the group; based on the analyzed common attribute, display the items in the group; output initial presentation signals configured to co-present the common map on a display together with the items in the group; receive a fourth signal from a user of the common view via the common map, the fourth signal being configured to update a column value for a particular item; store the updated column value in the data structure; receive a fifth signal to re-render the table; and output in response to the fifth signal, a sixth signal to cause a re-rendering of the table, wherein the sixth signal includes the updated value for the particular item.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor configured to output various signals, the claims language encompasses a user simply making a table with columns and items and updating the table based on an updated value. In addition, the claims encompass a user simply making a map with markers and selecting a specific marker. 
The claims also deal with managing projects and personnel (See para 0003-008) which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). For example, fig. 38 of the Applicant’s drawing shows managing personnel because it shows managing their tasks. Applicant’s specification also talks about scheduling, meetings, and participants (See para 0560) which is clearly management of interactions between people. The claims clearly fall in the certain methods of organizing human activity abstract idea grouping. 
	
It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of thee abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, data structure, devices, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the values in the table and from where the values are received. The dependent claims also further describe the markers which are seen on the map such as the cluster marker.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 262 recites
System, processor, and data structure
Claims 265, 273, and 279 recite devices
Claim 270 recites non-transitory computer readable medium
Claim 278 recites method, however method is not considered an additional element. 
Claim 304 recites GPS device.
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general-purpose computer configurations as seen in para 0192 and 1007.  
When looking at the additional elements in combination, the applicant’s specification merely states a general-purpose computer as seen in para 0192 and 1007. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 262-281, and 303-306 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	Kang et al. (10628002) Discloses systems and methods for generating an interactive user interface data for validating one or more contacts and/or updating actions for an individual.
	Kuulusa et al. (20120304098) Discloses progress indicator platform that determines a plurality of entities associated with performing at least one task. The progress indicator platform determines progress information for performing the at least one task.
	Lee (US 9424545B1) Discloses methods, systems, computer-readable media, and apparatuses for providing geospatial worksite management for large-scale construction projects are presented.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUSTAFA IQBAL/Examiner, Art Unit 3683